Order filed, June 02, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00292-CR
                                 ____________

                             KIJ WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Co Crim Ct at Law No 1
                             Harris County, Texas
                       Trial Court Cause No. 2014817


                                      ORDER

      The reporter’s record in this case was due April 25, 2016. See Tex. R. App.
P. 35.1. On April 26, 2016, Terri Johnstone filed a motion for extension of time to
file the reporter’s record which was granted until May 25, 2016. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Terri Johnstone, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM